Citation Nr: 0926254	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-10 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico



THE ISSUE

Entitlement to service connection for loss of skin, claimed 
as due to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to August 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2004 
rating decision of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Albuquerque, New Mexico.  This case 
was before the Board in February 2008 and October 2008 when 
it was remanded for additional development.


FINDING OF FACT

The veteran is not shown to have a disability manifested by 
loss of skin.


CONCLUSION OF LAW

Service connection for loss of skin is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the Veteran was 
provided VCAA notice by letter in August 2004.  It explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, and the evidence 
he was responsible for providing.  In a December 2008 letter, 
he was given notice regarding ratings and effective dates of 
awards, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thereafter, the claim was readjudicated.  See March 
2009 Supplemental Statement of the Case (SSOC).  The Veteran 
has had ample time to respond/supplement the record.

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service treatment 
records have been secured.  The RO arranged for a VA 
examination in January 2009; the Veteran failed to report for 
the examination.  Evidentiary development in this matter is 
complete to the extent possible.  Accordingly, the Board will 
address the merits of the claim.

II.  Service Connection

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Service connection also may be granted 
for any disease initially diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  This principle has been 
repeatedly reaffirmed by the Federal Circuit, which has 
stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability."  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), 3.313.

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's STRs note no complaints, findings, or diagnosis 
related to loss of skin.

In an August 2004, S.S., an occupational therapist, noted 
that the Veteran complained to her about "loss of his hair 
and nails, and other maladies."  No objective findings of 
loss of skin were noted.  

No post-service medical evidence of loss of skin has been 
submitted.  In a December 16, 2008 letter, the RO notified 
the Veteran of a January 6, 2009 VA examination.  The Veteran 
failed to report for the VA examination.  In a January 6, 
2009 letter, the Veteran was notified that because he had 
failed to report to the examination the request for 
examination by the RO was cancelled; he was advised to ask 
the RO to make a request to have the examination rescheduled.  
The Veteran did not respond to this letter, and specifically 
did not contact the RO to arrange for re-scheduling.  

In a March 2009 SSOC it was noted that the Veteran failed to 
report for a scheduled VA examination.  In a March 2009 
statement he maintained that he never received notice of the 
January 2009 examination. 

After reviewing the evidence of record, the Board notes that 
the mailing address on the December 2008 notice of 
examination letter and the January 2009 failure to report 
letter is identical to the address provided by the Veteran 
throughout the appeal.  In addition, it is identical to the 
address on the March 2009 SSOC (which the Veteran 
acknowledges he received).  The Board concludes that the 
presumption of regularity that attends the administrative 
functions of the Government is applicable, and that it is 
presumed that the December 2008 notification letter was 
properly mailed by the RO and properly delivered by the 
postal service.  The United States Court of Appeals for 
Veterans Claims (Court) has ruled that there is a rebuttable 
"presumption of administrative regularity" under which it is 
presumed that government officials have properly discharged 
their official duties, including mailing notices.  See Clark 
v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut 
this presumption, there must be "clear evidence" to the 
contrary that either VA's regular mailing practices were not 
regular or they were not followed.  Specifically, the Veteran 
must establish both that the mailing was returned as 
undeliverable and that there were other possible and 
plausible addresses that could have been used to contact him.  
See Davis v. Principi, 17 Vet. App. 29 (2003).  In the 
absence of clear evidence to the contrary, it is presumed 
that VA properly notified the Veteran of the scheduled 
January 2009 examination with the December 2008 letter, and 
that he received such letter.  There is no evidence in the 
record that the mail was not delivered.  Furthermore, the 
Veteran provides no explanation for his failure to respond to 
the January 6, 2009 correspondence from the examination-
scheduling facility advising him that because he had failed 
to report for examination he should contact the RO to re-
schedule.  

The Veteran's STRs are silent for any findings of loss of 
skin.  Moreover, there is no post-service medical evidence of 
loss of skin.  VA attempted to have the Veteran examined to 
determine if he has a current loss of skin disability related 
to his military service; however, he failed to report to the 
examination.  The Court has held that the duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Governing regulation provides that where medical 
evidence is inadequate to adjudicate a claim a VA examination 
is to be authorized, and that the individual for whom an 
examination has been authorized is required to report for the 
examination.  38 C.F.R. § 3.326(a).  A claimant may not 
simply ignore or disregard attempts to assist him until after 
the claim has been adjudicated or readjudicated.  
Accordingly, because the evidence does not support the 
Veteran's claim, as it does not show that he has the 
disability for which service connection is sought, service 
connection for a disability manifested by loss of skin must 
be denied.  See Brammer, supra.

Because the preponderance of the evidence is clearly against 
the Veteran's claim, the doctrine of resolving doubt in his 
favor when the evidence is in relative equipoise does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for loss of skin, claimed as due to Agent 
Orange exposure, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


